         Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 1 of 37                    FILED
                                                                                      2020 Jan-10 PM 01:39
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA




                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                    JASPER DIVISION

DAVID SCOTT FROST,                                              :Case No. :6:19-
        Plaintiff,                                              cv-01319-LCB-JEO
        v.
Defendant #1:Sheriff Tommv Moore,of Winston County,Alabama
Defendant #2:KiJbv Corrections,Warden                   ,Contracted Warden Date's,
April 26,2019 ,et aJ ,Officer's,REceiving,Procerssing :P.O.Box

150     ,Mt.Mei~   Alabama 36057
DEfendant#3:Alabama Departrment of Corrections,commissionerJefferson
Dunn;           L~~estone     Correctional FaciJitv,Corizon Medica] services,,
Phv sic ian' , Doctor' c 1 in i c . Lf'5' s .
                              FINAL AMENDED COMPLAINT
        !:The Parties to the          Comp~aint


        A:      ~1r.David    Scott Frost,[Hereinafter "Frost[:AlS #:307324""Frost]:
Frost is now a prisoner in the Alabawa Department of corrections
(ADOC) who has diabetes II ,with wenta] disorder's. As explained
in    ~reater   detail in the factual in the factual                a]Ja~ations,[At

11:00 AM FRost was returning from lunch ,and was advised bv
Limestrone Correctional Facilities, officer,at Cross-over gate
to report to wedica) services at                  Limestone~],the    Court mav consider,;
as Frost,pJaintiff has been denied due process,provided grossly

inadequate care for his i1lnesses.The Sheriff, Towmv Moore,subjection
of the plaintiff "Frost, to unreasonable restraint's                      in this
action and the Sheriff's alleged creation of dangerousJv inadequate
medical condiction's,violent conditions of confinement,and Const-
itutional violation baced on the sheriff,Warden's "Kilby Officvia] 's,
Prison placement in punitive isolation incarceration without
                                                -1-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 2 of 37


penological    justification~a   violation constitutionally based
on the Sheriff's awbulatorv Kilbv COrrections,Correctional officer's
receiving Frost,and their failure to provide the plaintiff necessarv
wental health treatwent,wedical care for his diabetes,and the
subjection of plaintiff to punitive,isolations,harmful condition's
of confinewent,and the deliberate indifference to his serious
wedical needs. a constitutional violation based on the Sheriff's
and Kilbv Facilititv's processing officer's isolation in a dis-
prtoportionateJv punitive wanner with deliberate indifference,,(At
11:15 AM. Frost returned to Jaw Jibrarv after being advised bv
Corizon Medical "Exh.#1 aboard          "staUng Date received 12/2/19
stating ··vou have not filled out anv sick call request form for
above cowpJaints.PJease follow the sick call process in order
to be evaluated and feferred to the medical provider if necessary,
Frost is again delaved adequate health care,abd being provided
grosslv inadequate health care bv inadequate health care official's,
Liwestone,Frost has turned in health care requet's,contrarv to
the aJJegation's listed in Frost Exh.#1 aboard,added defendant's,Parties,

DLfendant 's ,#T'Id. '':The Fourteenth Awendwent requires remedtbaJ
action by the judiciarv.Plaintiff Davjd Scott frost is        ~urrentJv

incarcer~ted    at LiwestonP Correctional faciJitv,Alabamna,Population

''K.Unit.28779 Nick Davis Road ,Harvest Al .35749
     B:       THE DEFENDANTS:
     (i]:     Defendant Tommv Moore is the Sheriff of Winston County,as
Sheriff,he is responsible for acting in the Jine and scope of

his duties as a sheriff.[Code of alabama Title 14 Crimina] Correctional
and detention Facilities §§ 14-6-1 through 14-6-22;§§ 14-6-1

through 14-6-109;§14-11-4;and as specificallv responsible for
ensuring that his Jail and officer's operate· ln a wanner that

                                  -2-
        Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 3 of 37



--is consistent with the United States.He is sued in his official ,personal
individual capacity.Winston Countv Sheriff is responsible for
winston Countv Alabawa.
                     3
       2:Defendant       2:' Kilbv Correctional Facilitv Warden,officer's
    contracted,responsible,and assigned for the oversight of
     policies,practives, inwates ADOC policies contract's, including
    wedical and nutritional care 14-1-1 Duties of Board of Corrections
     $ 14-3-1 ; 14-3-9;14-3-12;14-3-14;14-3-15;14-3-16;14-3-34;14-
    11-2;
       3:Defendant ''Alabawa Departwent ofd Corrections,Liwestone
     Correctional Facilitv, Corizon Nedical       services~OPhysian,Doctors

     ,CJinics,L.P.N•s, wedical provider's,cJaiwing that the A.D.O.C.
     is in violation of a settlement agreewent in the case of
    Gaddis v.Campbe]J Class Action CV-03-T-390-N In the United
    States district Court For the Middle District of a]abawa
     in which the Court setout guidelines for the treatwent of
    diabetic inmates in the custodv of the A.D.O.C. prison facilities.A.D.O.C.
    officials are not allowing inmates a proper intakew receiving,wedical
     treatment's. diet. Frost herein      i~s   a person with a disabilitv
    as defined by statute;is otherwise qualified for the reJief/benefits
     in cowplaint,question, and is/was excluded frow the benefits
    due to discrimination.42U.S.C.$ 12131 et seq."Chisolw v.McManimon
    275 F.3d 315,328-30 (3rd Cir.2000):The ADA prohibits officials
    frow discriwinating against inmates with disabilkities.Each
    defendant cited herein is in violation of clearlv established
    state and federal laws as well as Art.I§ 1,4,5,6,8,14 Awendments
    to the United StatesConstitution.
                      ll:Basis of iurisdiction
    l.This action arises under Due Process Clause & Eighth and
    Fourteenth Awendment's to the United States Constitution
    and 42 U.S.C.§ 1983;42 U.S.C.§§ 12101-12213.
            Jurisdiction is invoked pursuant to 28 U.S.C.§§ 1331,1343.
                                    -3-
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 4 of 37
      This Court has jusisdiction over the plaintiff's requests
for declaratorv and injunctive relief puersuent to 28 U.S.C.§
2101-2202.
[i]:Prisoner Status:
      Factual allegations regarding Frost,Plaintiff,Prisoner
ion the alabawa epartwent of Corrections herein,diabetes,wentally
deficient,affected~ADA 42 U.S.C.§ 12131 et seo.and 504 Reabilitation
Act of 197 3.
(ii]:Diabetes welitus:David Frostv; ~ cowpJex,chronic illness.
      In prisoner's, persons such as David Scott Frost herein
a Type II diabetes,the body does not wake insulin.a horwone
that facilitates the wovewent of sugar (glucose) frow their
blood into cells throughout the bodv.Cells in the bo~dv
use glucose as the principal source of energy that hey need
to knowinglv live.Without access to suufficient awounts
of glucose,the cells in the body wust use fat as their source,which
can result in a severe chewica] imbalance (''Acidosis").
Insulin also helps the bodv to store extra fuel as fat.People
with type 2 diaBETES, AS Mr.Frost has been diagnosed herein
and continuepuslv denied treatwent's, as Frost subject's
to this suit,co.stitutional issues,entitlewent's,definite
statewents as to his claims,Tvpe 2 diabetic,sowe insulin
is produced in tvpe 2 diabetic,but not enough to meet the
bodv's needs.In addition,the said cells in a tvpe 2 diabetic
do bnot respond to insulin as thev should (insulin resistence)
and glucose does not adeouateJv enter the cells from the
blood.Some tvpe 2 diabetics wust also take insulinlothers
can be treated with oraJ wedicvation.exercise, and a careful
diet. Approxiwately On or around Sept.25,19 Frost cowplained
to this Court to tne best of his ability ,Attended school
with a 7th grade education,diagnosed as a diabetic,wental
illness,.Frost cowpJained through prison helper's "as Johnson
V.Averv authorizes, regarding correctional officer's abusing
authorities,vioJating constitutional rights,arbitrarilv
denying,as Frost placed rerouests into defendant's listed
herein cowpJaint's and have received no answer's to or even
been recognized.Frost corrected deficient case 6:19-cv-01319-
LCB-JEO IN US.Dist.Northern Dist.Al., Jasper Div.




                                -4-
      Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 5 of 37


Prisoner consent forw filed Nov.7.2019 Doc.#ll:
-:'**:Doc.13 dld.Order ,plaintiff paid a partial filing fee of
$58.85 --pursuant to 28 U.B.C.§ 1915(b)(1) and (2),--
-.'dddt:Doc.15 ''Id.ORDER TO AMEND '"FINAL AMENDED COMPLAINT and case

no.6:19-cv-01319-LCB-JEO herebv answered and established:Par's
1-2:.!zSupra incoerporated'':
      3:A.D.O.C. for Alabama Department of Corrections , and it's
officiials are in clear violation of ConstitutiOonaJ right's,Rules,
regulation's. listed herein,and in violation of an Honorable
tvlyron Thompson ORDER. ''AJ 1 d ia bet ices are> being d i sed mi nat:ed
against. The>v have> not been provide>d adequate> mnedical attention,David
Frost has not bee>n provide>d ade>ouate> me>dical     atte~~on/care./services,is

be>ing denied adequate diabetic davlv diabetic diet,he is diabetic,is
not provided with 100       pe>rce>nt fruit juice on a dailv basis to
being denie>d here>in and continues to be> de>nied,see Exh.#l aboard,Frost
is not give>n milk three time>s a day,Frost        d~e>s   not recieve a
snack after everv weal .Frost herebv sues these defendant's for
irreperable injurie>s in the amount of $500,000.00 each name>d
defe>ndant.These> defendant's are in direct violation of the A.D.A.Act
42 U.S.C.§§ 12101-12213 ,In addition toithe Constitutuoin.Disabled
inmates have rights unde>r the> A.D.A., and Frost has these rignt•s
he>re>in be>cause he> is an inwate> in the Alabama Department of corre>ction's,
be>cause> he> is a diabe>tic. and continuous1v denie>d medical care
bv grossly inade>ouate L.P.N.s. administrator's. responsible medical
care> providers in the> Alabama De>partment of COrre>ction's, and
Limestone> Corre>ctional Facilitv,he>rein as Exh.#l aboaPfd disclose>s.
Frost has filwaildrop bose>s and is again denied/de]aved wedica]
health care>.The> United     State>s Supre>me Court has held these federal
statutes enforce>able and applies to jails,Defendant Moore, Kilby
Supra,Liwestone A.D.O.C. and all prisons.See Pennsvlvania Dept.of
Carr's. v./ Yeskev 524 U.S.206 (1998).Chisolm v. NcManimon 275
                    -5-
       Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 6 of 37



F.3d 315,328-30 (3d cir.2000). The Eleventh Circuit Copurt of
Appeals has held Congress acted constittuionally and did not
exceed its authoritv when it enacted A.D.A.(42 U.S.C.§§12101
Et.Seq.) Pursuant to its enforce~ent powers under§ 5 of the
Fourteenth A~endwent Aweodwent,with intent tnat statute aply
to disabled prisoners.Awos v.Marrv Dept.of Corr.Servs.(1999)
Harris v.Coweta County 21 F.3d 388,       (11th cir.94):     "At the

sawe   ti~e,the   Alabawa Suprewe Court has stated that sheriffs
do not have absolute iwwunitY in all circuwstances.SeeColewan
v.Citv of Dothan 598 So.2d 873,875 n.2 (Ala.92)(''\<7e are careful
to point out ... that o sheriff is not entitled to absolute iwwunitY
in aJl situations."White v.BirchfieJd 582 So.2d 1085,1088 (Ala.91)(''[B]Y
this opinion.we as are not to be understood as granting absolute
iwwunitY to a sheriff in all situations.").See Ala.Code          § 14-
6-19 (1975)0btainine wedical attention for sick prisoners is
a statutorY duty of Alabawa sheriffs.Parker v. Williaws 862 F.2d
1471,1480 (11th cir.1989)In parker neld that AJabawa sneriffs
are the final repository of county authoritY with respect to
the operations of jails and the huring of jailers and therefore
the county could be held liable for the sheriff's hiring policY,which
resulkted in the inwates injuries.se4e id.1480.Thje parker court
based conclusion on Alabawa law.see 862 F.2d at 1478-BO,and its
holding continues to be tne Jaw of this circuit.Lancaster v.
Monroe CountY,Ala.116 F.3d 1419,1428-1429 (11th cir.1997):

That a privately ewploYed prison phYsician acts under color of
state Jaw for the purposes of liabilitY       un~er   42U.S.C.§ 1983
rewains we] sette1ed.See West v.Adkins 487 U.S.42,108 S.Ct.2250,101
L.ed.2d 40 (1988):
        Frost wou]d request that the contract between.A]abswa
9jpartwent of Corrections,Liwestjone Correctional r·aclllty,-
  e added to the record with KilbY prison,Defendants TowwY Moore
 et aJ..                      _ _ ·                       ·
                               6
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 7 of 37



 Frost requested that the contract hetween Winston Countv,and
 Alabama Dept. of Corr•s.,health care serv•s be provided by
defendant's. The Court be added to the record,during relevant
 times. The eleventh Circuit would have the inherent power
 to supplement the record with materials not submitted to
tHe district courtSee Young v.City of Aughusta Ga.Through
Devaney 59 F.3d 1160,1168 (11th cir.95):Jones v.White 992
F.2d 1548,1566-68 (11th cir.93):Cabelceta v. Stanfdard Fruyit
Co. 883 F.2d 1553,1555 (11th cir.89):Rossw v.Kemp 785 F.2d
1467,1474-76 (11th cir.86):Dickerson v.Ala,667 F.2d 1364,1367
(11th cit.82):
      The equal protection clause essentially requires that
all persons similaerly situated be treated same.Mackenzie
v,City of Rockledge 920 F.2d      1554,1559-(11th cir.1991);
      The substantive due process doctrine proscrib es deprivation
of a propperty interest for an improper mptive and by means
that were pretextrual,arbitrary and capricious,and ••. without
any rational basis. Frost has a constitutional right of due
process ,property interest"Estelle v.Gamble 429 US          97,50
L Ed 22d 251 (1976);"Contract '2:03cv390 #50 IN THE UNITED
STATES DISTRICT COURT FOR THE MIDDLE niSTRICT OF ALABAMA
CLASS ACTION     CV-03-T-390~N.Michael   Gaddis,et al.,vs. DONAL
CAMPBELL ,Defendants REVISED SETTLEMENT AGREEMENT:
      Personal securityy,like medical care,is one of life's
necessities to which inmates are entitled in minimal civilized
measure."Rhodes v.Chapman 452 U.S.337,347,101 S.Ct.2392,2399,
69 L.Ed.2d 59 (1981):Wheeler v.SulJivan 599 F.Supp.630,640
(1984):\ The defendant's knows,but is deliberately indifferent
to the faft that this inadequate care and treatment has resulted
                                 -7-
   Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 8 of 37


in serious and substantial harm to the plaintiffs and ctntinues
to reate a serious risk if further harm to them.Under the
substantive due process theory government regulation does
not effect a taking for wehich the Fifth Amendment requires
just compensation;instead,regulatioin thgat goies so far
that it has the same effect as a taking by eminent domain
is an invalid exercise of poltc epower,violative of the due
Process Clause of the Fourteenth Amendment.Should the Government
wish to accomplish the goals of stch regulation,it must proceed
through the exercise of its eminent domain power,and,of course,pay
just compensation for any property taken.The remedy for a
regulation that goes too far,under the due process theory,is
not "just compensation," but invalidation of the regulation,and
if author•zed and approprtate,actual damages.Williamson
Sounty Planntng Comm'n. v. Hamilton Bank 473 US 172,87 L
Ed 2d 126,105 S Ct 3108 ;FRost filed suit against         Winston
County   Sheriff and its members and staff pursuant to 42
U.S.C.§ 1883 alleging that the Sheriff/commission had taken
him ,it's property without just copmpensation byrefusingt
to provide Court Order,evidence to require his delivery to
and placement in the hands;treeatment of Kilby Prison.The
government regulation may effect a taking for which the Fifth
Amnendment requires just comnpensatoin and assuming further
that the Fifth Amendment requires the payment of money damages
to compensate for such a taking,the jury in this case,would
find that Frost had been denied and that such a temporary
deprivation as a matter of law may eonstitute a taking.The
Sheriff,defendant's taking regulation that goes so far that
it has the same effe3et as a taking by tminent domain is
an invcalid exewrcise of the police power,violative of the
Due Proeess Clause-             /-8-
       Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 9 of 37
 of the Fourteenth Amendment.Pennsylvania Coal Co.v.Mahon,
 260     Us 393,67 LEd 322,43     s Ct 158,£1922•;Gulf Power co.v.u.S.898
 998 F.Supp.1386,1397 £N.D.Fla.98•:Doty         ~.City   of Tampa 947
 F.Supp.469,471 £M.D.Fla.96•: "Brewer v. Blaekwell 836 F.S.631,638
£S.D.Iowa 93•:
         The evenys giving rise to Frost's elaim arose from putside
institiaution ,
FACTUAL ALLEGATIONS REGARDING NAMID PLAINTIFF DAVID SCOTT FROST
         (i]:   Frost is now an alabama Prison inmate who suffers
from a serious mentgal disorder.Frost bring;s this suit. Prisoner's
in alabama with serious mental illness fo not reeeive,adequate
eare. David Seott Frost was in Hill Crest when he was 12 years
old. Frost was in treatment "North eeatur Mental Hospital
approximately 15 years ago.
         Frost languished for months without aeeess to neeeesaary
eare,suffered from severe hallueinations,and he deeompensate
into eatatonie states and        bipolority. Frost reeieve mental
eare in     Jasper Hospital mental ward twiee.Tvo times in         Ri~erben

in ECM Florenee Al.,, Prisoners retain the esaenee of human
dignoity inherent al persons.Respeet for that dignity animates
the eighthA mendment prohibition against eruel & unusual punishment.The
baste eoneept underlying the tighth Amendment is nothing less
than the dignity of man.Atkins v.Virginia 536 U.S.304,311,122
S.Ct. 1242,153 L.ed.2d 305.Hill v.Dekalb Reg.Youth Ctr.40
F.3d 1176,1186 (11th eir.94):Estelle v.Gamble 429 U.S.97,103,97
S.Ct. 285,50 L.ed.2d 251 (1976):In re Kember 136 u.s. 436,447,10
s.ct.     930,34 L.ed.519 (1890):Rhodes v.Chapman 452 us 337,69
L.ed.2d 59,101 S Ct 2392:Weeler v.Sullivan 599 F.Supp.630,640
(1984):Brown v.Thompson 868 F.Supp.326,330-331 (S.D.Ga.94):
MeElligott v.Foley 182 F.3d 1248,1254-1255 (11th eir.99):Hill
v.Dekalb Reg.Youth Det.Cent.40 F.3d 1176,1184-1185(llthete.94):
                                             -9-
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 10 of 37
 [ii]:The events giving rise to Frost's claims arose in an
 institution described as     Diahetes mellitus, ,sustained injuries
 related to the described events herein.
        [ii]: Plaintiff David Scott frost is a dependent diabetic
 inmate currently incarcerated at Limestone Cortectional facility.He
 is 48 years old.Frost was diagnosed with diabetes 8-9 years
 ago to the best of his recollection at the age of 42.Although
defendant's deliberate    idiffernce~e   was diagnosed    with diabetes
when he entered Kilby Prison.
David Scott Frost alleged he was held in Franklin County approx-
imately 1 wee4k,when he was forcefully taken and delivered
to Kilby Corrections [THE PRISON].Complaint Pg's.l-5 incorporated):
When Daviod Scott Frost herein were delivered to Kilby (complaint
1-5 thoughout pg.16 fully incorporated herein.") Tolert v.Eyman
$34 F.2d 625.Frost would show this Honorable Court that he
was not a sentenced prisoner required to be incarcerated at
Kilby he was   seized,confined,carried away by force or frauf.(ADOC)
 Defendant Sheriff Moore,Alabama epartmewnt of Corrections Defendant's,
The  Sheriff .as Frost was in Franklin County Jail ,for ftUWI~pping
about a pawn shop.Frost did not have or recveive any charges
whatsoever.TheF ranklin county Sheriff's office was conforming
Frost's statement about a pawn shop investigation inquiry and
trhe next day an officer (Tommy Thrasher) came by his cell and
otdered Mr.Frost to pack up,that he was today going to prison
(Kiilby):The jailer took Mr.Frost'from his holding cell,Frtost
in his contro; pbeyed order's.Frost asked Mr.TRhrasher why he
was going to vet prison ? Officer Thrasher told Mr.Frost that
Kilby would figure that out once Frost got to Kilby (ADOC).
    Mr.Frost arrived at Kilby Cor.Fac.,(ADOC).Frost was nervous,experienced
fears,mental,physical dtstress,that when Frost arrived at Kilby
the officer at Kilby processing was yelling,threateniung Mr.Frost
with physical corporal punishment;--10-
      Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 11 of 37
 Frost requested to eall an atorney,to be allowed to, and was
 denied,before he was ineareerated beeause he did not have a eourt
 order,,an d h e was i neareera t e d ; and Mr.Frost did n ot do any aet,aetions
 tp warrant this treatment from offieer's at Kilby Prison.

 Frost did eomply with whatever the offieer ordered of Frost,in
 shoek.Furthermore,while he was being held in holding eell,Frost
 was thgen plaeed in loekup.Mr.Frost suffered sever baek pain/
 mental anguish,and his eries for medieal assistanee were
 eompletlly ignored. Frost submittes to the eourt substantial
 evidenee of sueh quality and weight that reasonable and fair
 minded men in the exereise of impartial judgment,Nefff v.Kehoe
 708 F.2d 639, (11th eir.1984):Boeing Comp.v.Ship,mam 411
 F.2d 365,375-(1969);Long v.Shorebank Dev.Corp.182 F.3d 549,560-
 561,(7th eir.1999) ••
     The Sheriff,defendant 11 Tommy Moore did not legally,properly
 eseort Mr.Frost to Centrtqal booking      at Kilby Correetional
 Faeility,Prison."Evidenee a poliey that eaused the deprivation
 of the plaintiff Frost's rights.Kilby Correetion's, defendant's
 #2"Id.treated Frost wrong,it's personnel abused Frost,threatened
 Frost and with the Sheriff,deputy had a obligation to make
 eeinquiry of Frost eoneerning status.Frost stayed in loekup
 for approximately (5) days .1 hundred and 70 hour's, before
 Mr.Frost was finally able to get a Lt.Dixon told Mr.Frost,get
 you'r fueken ass out of my faee with that bullshit boy,whieh
 Frost kindly baeked away,realized,             Mr.Frost thought
 he was getting nowhere,he was a white inmate under the treatment
 of a blaek eorreetional offieer,.Frost wrote a request slip
 to elassifieation advising that Mr.Frost was at Kilby wrongfully
 imprisoned.Classifieation advised Mr.Frost thsat they were
looking into why Mr.Frost was at Kilby.The next day Frost
                                -11-
       Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 12 of 37

was taken to the warden's offiee,when escorting officer advised
Frost that this was the (5th) fifth time this has happened
in his (25) twenty five years that he has worked there.
Approximately "7-8" month's ago,Frost wrote elassifieation.Mr.Frost
had been there incarcerated an estimated 28 days then Mr.Frost
stayed 10 day's in the hole,[referred to in place of protective
custody,) and regarding Correctional offieers abusing authorities,arbitrarily
denying freedom from external (Noi.2011-160,Winston County         Terroristr
    Threat,"Ala.Cri.Code      § 13A-6-40 (as governmental restraint,eompuls6on,or

    interference in engaging in the pursuit or eonduet to the extent
    that they are lawful and not harmful to others.David Scott Frost'
    freedom from physical restraint.Mr.Frost was eonfined,and carried
   away by force or and fraud and upon a demand of Winston County
   ease No.2011-160.
                           B:ELEMENTS OF SECTION   1983
         In determining whether or not the defendants are liable
   under section 1983,the Court has stated the following in its
   previously cited order ;To impose § 1983 liability on a local
   ngovernment actor for failing to aet to preserve a constitutional
   right,a plaintiff must establish:(l)that he possessed a constitutional
   right which was deprived;(2) that the defendant has a policy
   or eustom;(3) that the policy or custom constituted a deliberate
   indifference to the plaintiff's constitutional right;and *(4)
   the policy or custom wass the moving force behind the         depriva~ion./

         [l]:As to   t~e   first element.Plaintiff David Seott Frost
   possessed a constitutitonal right to have a judicial determination
   that probable eause existed for his continued detention with
   "Gerstein v.Pugh,420nU.S.103,95 S.Ct.854,43 L.ed.2d 54 (1975)(holding
   that "the Fourth Amendment requires a [prompt] judicial determination
   Of probable cause as a prerequisite to extended restraint of

                                      -12
  Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 13 of 37


County of Riverside v.McLaughlin ,500 U.S.44,111 S.Ct.1661,114
L.Ed.2d 49 (1991)(tequiring a judicial determnination ,determin-
ation of probable cause within forty-eight (48) hours of the
warrantless arrest,absent ext6raordinary circumstances);Powell
v.Nevada ,511 U.S.79,114 S.Ct.1280,128 L.ed.2d 1 (1994)(deeming
a four (4) day delay in the defendant's probable cause determin-
ation as "presumptively unreasonable under McLaughlin's 48-
hour rule)". Ckearly,.Frost ,the plaintiff did not "carry the
key to the porison"-on ly the issuing judgte carrief that          key
for this individual.The holding of Gerstein,on its face,applies
to any "extended restraint of liberty following arrest.420 U.S.at
114,95 S.Ct.at 863;cf.Soldal v.Cook County,Illinois,506 U.S.56,65-
67,113 S.Ct.538,546,121 L.ed.2d 450 (1992)(applying the Fourth
Amendment protection against unreaso9nable searches and seiz-
ures in a civil case).Frosts liberty was extensively restrained
by the defendants.The defendant's simply cannot hide behind
some label in order to defeat this plaintiff's basic constitutional
right. The Court should conclude that the plaintiff possessed
a constitutional right,the Court readily determines that this
right was deprived.
     Frost was placed into another cell wherein he was secluded
in isolation for another 10-days.After the fact's,notice to
Warden,official's, that Frost was not supposed to be there.The
Warden visited Frost again and advised Frot that Winston County
would be there to pick up Mr.Frost the next day.The next day,contrary
thereto "Wardeb's instruction's.The next dqay arrived and Winston
County did not.Winston County did not come and pick up Mr.Frost
the next day as Frost were advised by official charged with
spoecial supe4rvisory duties or with the enforcement of specilfed
laws or regulations,charged by statutes in title 14 & 15 Code
AQla.1975.                        -13-
 Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 14 of 37


The defendant's unlawfully arrested and imprisoned the plaintiff
Mr.Frost,as a proximate consequewnce of the defendant's said
action's, negligence,the plaintiff David Scott Frost was caused
to suffer the above and following injuries and damages.David
Scott Frost and laws were withheld.United States Constitution's
Amendments theretoFrost wrongful incarceration § 29-2-150 Code
Ala.1975§§ 13A-6-41;Samples v.United Strates 121 F.2d 263 (5th
cir.41):United states v.Russell 255 U.S.138,41 s.ct. 260,65
L.ed.2d 553 (1921):0fficer's and employees chapter 41 AS Administrative
Office of the United States Courts § 404.Duties of director
generally,challenge or validity of incarceration,claims for
damages,unlawful confinment,damages under the State and Federal
Rico Statutes,Unlawful incarceration §§       29-2-150 to 29-2-165
Code of Alabama 1975,andF ederal Rico Statutes 18 U.S.C.§§ 1964(C).18
u.s.C.§ 1962,recover threefold damages he sustains and the cost
of the suit,inclu•ing a   reasona~le    attorney's fee,18 u.s.c.s.§
1962;18 U.S.C.§ 2;(Whoever commits an offense against the United
States or aids,abets,counsels,commands,induces or procures its
commission,is punishable as a principle
Pribcipa1.(b):18 u.s.c.s.§ 201;§ 1028;§ 1503.
     Havinfg concluded that the plaintiff possessed a constitutional
right,the Plaintiff "Frost illegal incaeceration went on for
9 more days "198 hours,11,880 "Eleven Thousand Eight hundred
and eighty minutes intentionally to restrained by physical force
or the threats of physical force without privilege or authority.On
the ninth day,approximately the eleven thousand eight hundredth
and 60 minutes,the Warden advised Mr.Frost that Franklin County
is coming to get you.Mr.Frost.




                                 -14-
        Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 15 of 37



   FRanklin County Sheriff Oliver delivered,did finally return
   to get Mr.Frost.Frasnklin County transported Mr.Frost to Franklin
   County Jail.
   "C: MR.FROSTS LIBERTY WAS INFRINGED WITHOUT DUE PROCESSFrost:
           Proves the second element that each of the defendants possessed
   a policy or custom.The defendants conduct in relatioin to the
   plaintiff to an exiting poliey.The Warden possessed final making
   auth6rity and consequently,the eounty,.Winsaton.See Jett v.Dallas
   Indep.Sehool Dist.,.491      u.s.   701,737,109 S.Ct.2702,2723-24,105
   L.ed.2d 598 (1989):City of St.,Louis v.Praprotnik,485 U.S.112,127,108
   S.Ct. 915,926.99 L.ed.2d 107 (1988)(Stating that the authority
   to make     muntciple municipal policy is necessarily the authority
   to make final policy).Given that Warden of Kilby prison "Defendant
   I 2 "Id.is the official policy maker for Kilby Prtson,poliey
   to release x an inmatte only if it had a judge's order,an "unarrest"
   decision by a law enforcement offieer,the decision of a probation
   officer,or by the direction of the county contraet,Alabama Department
   of correction's,Kilby prison polikey to hold inmastes indefinitely-
    even though there has never been actual judicial determination7
   .'
Inm the ease at bar,,Frost alleges that the County Winston,and
Alabama Department of Correetions,Kilby, violated these rights
by failing to ensure that Frost received due         process.Unli~e

Buenrostro v.Collazo,777 F.Supp.128 (D.P.R.1991) and Batley
v.Askew 486 F.2d 134 (5th Cir.l973) judges, Judge Talmage
Lee Carter did not sign any commitment order,valid or otherwise.
If plaintiff    ~as   sent to the State penitentiary with a      facially
valid commitment      order,there certainly ean be no duty on
the part of the epartment of corrections to verify or otherwise
review the correctness of the judicially issued order."Buenrostro
"Supra,at 135 (emphasis added).Unlike Buenrostrro and Askew
                             -15-
      Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 16 of 37


eomplaints,Frosts eomplaint alleged sufieient faets to state
a valid seetion 1983 elaia against Sheriff,Winston County,Alabama
Department of Correetions Def's.ll & 2 "Id".
    Defendant's 11 & 2 "Supra, may be held liable for eonstit-
utional violations under the "publie funetion " theory.With
the exception of slavery,the federal Constitutio does not
generally restriet "]i]ndividual invasion of individual rights ... "The
Civil Rights Cases,109 U.S.3,3 S.Ct.18,27 L.ed.l35 (1883):However,when
a governmental entity delegates one its traditional or "publie
funetions" to a private entity,the privaqte entity may be
helod liable under the Constitution with respeet to its performanee
of that funetion.Marsh V.Alabama,326 U.S.501,66 S.Ct.276,90
L.Ed.265 (1946);"If State aetion is present and the aetivities
satisfy the statutory test artivulated by the Supreme 'Court
as modified by this eourt,eireuit,the aetivities may be deelared
unconstitutoional.See Burton V.Wilmington Parking Auth.,365
U.S.715,81 S.Ct.856,6 L.ed.2d 45 (1961);Mann v.Hillsborough
County Sheriff's Office 946 F.Supp.962,967 (M.D.Fla.96):This
is explain•d in Harris v. City of Roseburg 664 F.2d 1121,1127
(9th cir.1981)[T]here may be a deprivation within the meaning
of § 1883 not only when there has been an aetual "taking"
of property by a poilice officer,but also when the officer
assists in effectuating a repossession over the objeetion
of a depter or so intimidates a debtor as to cause him to
refrain from exercising his legal right to resist a reposession.Mann
v.Hillsborough County Sheriffs Offiee 946 F.Supp.962,967
(M.D.Fla.96):Jeffries v.Georgia Res.Fin.Auth.678 F.2d 919,924-
25 (11th eir.)Cert.den.,459 U.S.971,103 S.Ct.302,74 L.Ed.2d
283 (1982):Gerber v.Longboat Harbor North Condominium Ine.,
757 F.Supp.1339,1341 (M.D.Fla.1991):
                                 -16-0
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 17 of 37



For example,"if a state contracted with a private corporation
to run its prisons it would no doubt subject the private
prison employees to§ 1983 suits under the public function
doctrine.Plain v.Flicker 645 F.Supp.898,907 (D.N.J.1986):
    Therefore,because Winston County Sheriff delegated a
public function ,Frost may seek to hold Winston,Sheriff liable
under section 1983 for depriving his liberty without due
process.
    D:COUNT II:FALSE IMPRISONMENT,WRONGFUL INCARCERATION:
    Alabama Courts define the tort of false imprisonment
as"False imprisonment " consists of unlawful detemtton of
person of another for any length of time whereby he is deprived
of his persdonal liberty.Code 1975 § 6-5-170.Big D,Inc. v.
Cottingham ,634 So.2d 999 :
    For the reasons stated earlier ,this court should find
that Frost's allegations support a section 1983 claim.The
same set of facts,if proven,could easily constitute false
imprisonment. In other word's: Wrongful incarceration compensation
for §§ 29-2-150 to 29-2-165 Act of Legislature awarding compensation.
    In Gilmere v.City of Atlanta 737 F.2d 894 (11th cir.1984)
this court eaplained that a municipality may be liable under
42 U.S.C.§ 1983(1982) IF UNCONSTITUTIONAL ACTION IS TAKEN
TO IMPLEMENT OR EXECUTE A POLICY STATEMENT,ORDINANCE,REGULA-
TION OR OFFICIALLY ADOPTED AND PROMULGATED DECISION.GILMORE
AT 901.
    Liability may also attach where the unconstitutional
deprivation is "visited pursuant to government 'custom' even
though such custom has not received formal approval through
the bodies makinhg channels."Gilmere at 901(quoting Monnell
v.De-part. of Soc.Serv's.436 U.S.658,at690-91,98 S Ct 2018
                               -17-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 18 of 37


at 2035-36,56 L.Ed.2d 611,tev'g in Part Monroe v.Pape 365
U.S.167,81 S.Ct.473,5 L.ed.2d 492 (1961).The constitutioinal
deprivations were the result of official policy,however,
there is evidence sufficient for a jury to find that         Frosts
unconstitutional incarceration was the result of an official
policy. Sheriff    Shannon Oliver escorted Frost to processing,then
Kilby corrections course of business,in accordance wtth what
they considered to be governmental policy .. In Trezevant v.City
of Tampa 741 J.2d 335,at 338 "The jury returned a verdict
of S25,000 in favor of the plaintiff and a,ainst the        HC~J

and the City of Tampa."The jailer took Mr.Trezevant's valuables
and his belt and shoes and placed Mr.Trezevant in a holding
cell until he could be processed.Mr.Trezevant was in the
holding cell for a total of twenty-three minutes.
    RElief   req~ested   :
    With facts established,Frost was transported/se•t/left
to/in prison by Wimson County when Franklin County Sheriff
Oliver transported/took David Frost to Kilby prison whom
after 38 days ,approximately f21      two thousand twenty two
eighty minutes and were released due to the fact a Judge
did not order/sentence David Scott Frost to prison sentence
at that time of delivery,in Winston County Case No.2011-160.
Frost would be entitled to a jury award of 2,462,400.00.Machado
v.States Marine-Isthmian Agency,Inc.411 F.2d 584,586 (5th
cir.1969) The Court will not disturb an award unless there
is a clear showing that the verdict is excessive as a matter
of law.Anderson v.Eagle Motor Lines,Inc.,423 F.2d 81,85 (5th
 cir.l970).Thf award,in order robe overturned must be grossly
 •xcessive ' or ;shocting to the conscience.La-Forrecst v.Autoridad
de las Fuentas Fluviales,536 F.2d 443 (1st cir.1911);

                               -lA-
       Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 19 of 37


 The standard for    review of this issue was stated in Del
 Casal v.Eastern Airlines,Inc.634 F,2de       295 (5th cir.Unit
 B 1981):Decisions of the United States Court of Appeals for
 the FifthCircuit handed down prior to the close of business
 on Sept.30,1981,are binding as precedent in the Eleventh
 Circuit.' Bonner v.City of Prichard,Ala.661 F.2d 1206 (11th
 cir.1981):
 COUNT III:Defendant's 32 & 3 "Kilby corrections,Warden,Contracted
 Warden dates April 26,2019 ,et al Officer's receiving,processing:P.O.Box
 150 Mt.Meig Alab!ma   360~7   :Defendant #3:Alabama Department
 of Corrections ,Limestone Correctional Facility,Corizon Medical
 Services,Physician 2 Doctor' Clinic's LPN,;
     Plaintiff seeks compensation,puynitive damages for hgis
 distress,emotional injuries,pain and suffering as a result
 for aqll the reaswons stated herein and documents submitted
 to supopoirt plaintiff: Defendant's herein could not state
 a cause of action that wo. .d bar this Court from permitting
 Plaintiff David Scott Frost from proceeding with this cause
 of action,and that the complaint herein be allowed to proceed
 with prejudice,as to all defendant's 11-3 "Id",hereby incorp-
 orated.
     Due to the facts stated:That defendant's violated Due
 Process Clause,8th Amendment,4th,5th,6th and 14 th Amendments
 to the United StatesConstitution thereto,and by failing to
 provide adequate medical care and treatment to avdid Scott
 Frost.
    Commissioner Jefferson Dunn of the alabama epartment
of corrections is responsible for the development and oversight
of all ADOC policies and practices,fncluding medical and
nutritional care in all-
                                -19-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 20 of 37



--in all "ADOC facilities and the monitoring and oversight of healthcare
services that they have been contracted;contracted out to private provider's
Defendant Jefferon would be responsible for ensuring that alabama Prisons
operate in a manner that is consistent with the Uniuted ,united States
Constitution.He would be sued in his official capacity.
    Thje medical care provided to inmates with diabetes in the ADOC
is grossly inadequate in every respect.This inadequate care includes,but
is not limited to :failure to    pro~ptly   diagnose diabetic inmates,(See
Plaintioff's exh.# 1 aboard, Frost has put request slip's/form's into
Legal mail drop boxes, in the dormitory's,sick call request slip's,
and exh.#l were returned and Frost still has been denied medical care,treatm
treatment's once proscribed,l;failure to adequately monitor class member's
' blood sugar levels;failure to diagnose and provide adequate,timely
care for injuries to and infections of claws member's' feet;failure
to diagnose and provide adequately,timely care for diabetics ,class
member's ' eye problems;failure to provide classs members with an approriate
individualized meal plan;and failure to provide class members with
education about their illness,particularly their nutritional needs.
    a.Monitoring and control of Blood Sugar:
    Diabetics mustr be provided the opportunity to control blood sugar
within normal physiologic ranges through daily adjustment of insulin
and dietary intake based upon frequebt blood sugar monitoring throughout
each day.Professionally, prisoner's witb diabetes in the ADOC are obly
given finger stick blood sugar tests on an infrequent basis;the frequency
depends on the prison at which they are incarcerated.At Limestone,inmates
treated with insulin are given two finger stick blood sugar tests per
month:The frequency may very widely among inmates but is generally
four times per day for two days every three months.



                                -20-
            Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 21 of 37

    b.Heboglobin     (H~AlC)   Testing: The Hbalc blood test must be
performed every three to six months (depending on the diabetic)
to assess adequacy of long term blood glucose control.The frequency
ofHbAlC tests provided by the ADOC varies widely,both among prisons
and between inmates,but the test is typically given only once
per year.
    c.Testing for Diabetes Complications:Diabetics must be tested
on a regular basis to diagnose and provide timely treatment for
serious complications that may result from their diabetes.Thyey
must receive an annual a dilated       fundus~opic   funduscopic [SIC]eyel
  eye ezam by an apopropriately trained eye professional to determine
  if they have diabetic retinopathy,glaucoma,or cataracts.The plaintiffs
  are never given dilated eye exams.Diabetic's feet must be examined
  during every medical encounter;the plaintiff's feet are rarelky,if
  ever,examined.Doiabetics must be given an anual, annual urine
  microalbumine test to identify incipient kidney disease;the plaintiff
  is rarely,if ever,given such a test.A fasting blood lipid test
  must be performed annually to assess diabetics' cholesterol and
  triglyceride levats;this test is rarely ,if ever , performed.
      d.      Evaluation by a physician:Diabetics should see a doctor
  at least every three months.The plaintiff rarely sees a doctor;HCU,of
  the chronic care clinic ,See Plaintiff's ehibit #1 Medical grievance
  aboard; -care clinic is generally staffed by LPN's who are in-
  competent to provide even minimally adequate chronic care evaluat-
  ions.
      e:       Diet:Diabettcs muct be provided with an indivifualized
  meal plan that enables them to control their carbohydrate intake
  in relatioin to their activity and insulin dose.A diabetic's meal
  plan depends on his age,weight,wetght goals,and activity leval;
  additional nutritional goals include control of body weight and

                                        -21-
         Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 22 of 37

control of body weight and control of blood cholesterol and other
fats to prevent diseases of the arteries.Prisoners with diabetes
must be given instructions on how to adhere to a meal plan based
on the facilities' menus.Limestone,ADOC inmates are not provided
with individualized meal plans,nor are they provided witth the
information they need to choose appropriate types and quantities
of foods to est that correspond to their individual needs.The
''diabetic meals" in the Adoc /Limestone? Correctional Facility
are almost identical to the regular meals.Plaintfff has not been
seen and is still being denied medical care,attention,as Exh.l1
verify's, and Frost,plaintiff herein has filled out and turned
in another medical request sl•p for medical care/treatment.ost
has and continues to be forceds         to endure pain's, dizzyness,back
ackee, pains in feet,burning in feet,lower extremeties,and Exhj.#l
Response     is inadeqwuate,is deliberately indifferent to Frost's
serious medical needs constitutes eighth Amendment vioilation
and gives inmate herein cause of action under 42 U.S.C.§ 1983.See
Miltier v.Beorn 896 F2d 848 {4th Cir,1990):42 u.s.c.§ 12101 et
seq.)seeks to eliminate such unwanted discrimination against in-
dividuals with disabilities in order both to guatantee those in-
dividuals equal opportunity and to provide nation with benefit
of their increased productivity.Cleveland v.Policy Mgmt.Corp.
120 F.3d 513 (5th cir.1997).
    F.      Patient education:patient education about diabetes and
self-management skills are an essential component of diabetes
care.There is no education program for diabetics in the ADOC.To
the contrary,inmates in the ADOC are given virtually no information
about diabetics,diabetes or how to manage their illness.
    g.      Prevention and Management of Acute Complications: Prevention
and management of low blood sugar and ketoacidosis are necessary
components of diabetes care.Prevention,recognition and management
                                 -22-
of these
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 23 of 37


    of these acute complications of diabetes are grossly inadeqwuate
Of these
    in the? ADOC.Limestone Correctional :Defendant's 13"1d":
    h.     Prevention and Management of Chronic Complications:
    Prevention and management of chronic complications of eues,feet,kidneys,n
    nerves and blood vessels is a necessary component of diabetes
    care.Care of chronic complications of diabetes is grossly
    inadequate in the ADOC due to failure to provide timely and
   effective treatment to prevent disabling damage to eyes,feet
    and kidneys.(Plaintiff's Eah.ll aboard):
           i.   Special Primary Care Needs:Patients with diabetes
    have special primary care needs that must be provided routinely
    to maiuntain health and prevent disease.FOR example,diabetics
    are prone to gum disease and need preventative dental care
    over and abnove that required by normal,healthy adults.Primary
    care is deficient in the ADOC/Limestone Correctional Facility
    due to grossly inadequate clinical evaluation,preventative
    care,and follow-up.These deficiencies result from the lack
    of care,lack of an organized system of care and intifferent
   or incompetent physicians and nurses.
           J:LDeliberate indifference:
           The deliberate indifference to the serious medical needs
   of Alabama Inmate avid Scott Frost ?Plaintiff herein ADOC
    #:307324,Plaintiff rigthts under the eighth and Fourteenth
   Amendments to the United States Constitution through 42 U.S.C.§
   1983."Filed Jan.15 2004 IN THE UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF ALABAMA MICHAEL GADDIS et al.Plaint-
    iffs vs.Donal Campbell Defendant Class Action CV-03-T-390-
   N Revised Settlement Agreement Whereas on April 9,2003,plaintiffs

     filed suit challenging the constitutional adequacy of the
                                     -23-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 24 of 37


 medical care provided to persons with diabetes by the alabama
               corrections (ADOC);and Whereas on July 11.2003,the
 Department of
               ,the court certified a class as consisting of
  Corrections
 all persons present and future inmates with diabetes who are
  or will be incarcerated in an Alabama department of Corrections
  facility;and Whereas the plaintiffs and defendant agree that
  itis in their best interests to resolve this lawsuit; Now therefore
the parties,by and through their respective counsel,hereby stipulate
and agree to the following provisions: A.DIABETES POLICIES AND
PROCEDURES:
    1.    The defendant will develop written policies and porocedures
(including nursing protocaols) for the management and care of
diabetic inmates in the ADOC. These policies and procedures will
incorporate the provisions of this settlement agreement.Any medical
contractor who contracts with the ADOC to provide medical care
to ADOC inmates must abide by these policies and procedures.The
policies and procedures will be req2uired to be included in
the medical contractor's policies and procedures manual.The defendant
shall also develop written policies and procedures for the ongoing
training of medical and correctional staff in the recognition
of emergent diabetic situations. All policies and procedures
shall be reviewed annually and updated as necessary to be consistent
with current ADA (American Diabetes Association) Standards.The
current ADA Standards for correcdtional facilities are attached
to this Settlement Agreement.The ADOC shall inc~rporate the relevant
terms of this Settlement in any Request for Proposal for medical
care submitted to potential vendors.
    B.INTAKE SCREENING
    2.   Reception Screening: Immediately upon arrival,any inmate
who identifies his or herself as an insulin-diabetic shall see
a physician within 24 hours to conform that the inmate needs
to be on insulin and,if so,to ensure that the insulin is continued.
    3:    Intake Screening:
    (a) Inmates entering the ADOC who are already diagnosed
with diabetes shall have a compl;ete medical history and- have
a complete medical history and a physical examination consistent

                                  -24-
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 25 of 37

with ADA Standards.Ss part of the required medical history,the
defendant shall review the results of any fasting blood sugar
measurement taken prior to placement in the ADOC that have been
provided.
The medical history should fovus on th einmates type of diabetes
and, if the inmate is taking insulin,efforts should be made to
differentiate between Type-1 diabetes and insulin-requiring Type-
2 diabetes,in accordance with ADA Sttandards.The frequency of
ketoacidosis as well as hypoglycemia shall be determined,as well
as a histooy history of severe hypoglycemia without awareness
(i.e.requiring the assistance of another person).A history of
any known chronic complications associated with diabetes,including
findings from the last dilated retinal examination,shall be determined.
     (b) Diagnosis of diabetes: As part of its routine medical
screening of all inmates entering the ADOC and as part of its
annual physical examination of all inmates,the ADOC shall conduct
a random plasma glucose test.If the rtandom plasma test reveals
a glucose level of 200 or higher,the inmate will be given a second
plasma glucose test within 48 hoiurs ,[SICl hours. If the second
plasma glucose test also shields yields a glucose level of 200
or higher,the inmate will be diagnosed with diabetes.If on the
otherhand,the second random plasma glucose test yields of glucose
leval of less than 200,the inmate will not be diagnosed with
diabetes,but he or she will be given a confirmatory fasting plasma
glucose test after the inmate arrives at his or her facility.If
the confirmatory fasting plasma glucose test reveals a glucose
level of 126 or higher,the inmate will be diagnosed as diabetic.
     (c) All diabetic inmates shall ,within a medically reasonable
period of time,receive a screening laboratory evaluation that
shall include baseline laboratory studies consistent with current
ADA standards.Currently,this shall incude a hemoglobin AlC HDL-
cholesterol,triglycerides,total cholesterol,urinalysis for prot-
ein and ketones,serum creatinine,thyroid stimulating hormone
(TSHt when indicated,and EKG. A fasting LDL-cholesterol test
will be performed at the first chronic care clinic that a diabetic
inmate attends after they leave reception center and are assigned
to their permanent facility.




                                  -25-
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 26 of 37

    C.blood sugar testing and control
    4.Treatment targets for both b;lood glucose and glycated
hemoglobin shall be individually established for each diabetic
inmate.Targets shall be as possible to those recommended by ADA
Standards.
    5:   Diabetic inmates,particularly insulin requiring diabetics,shall
be afforded the opportunity to have their capillary blood glucose
(finger sticks) measured as often as necessary for adequate diabetes
contrtl.Diabetic inmates receiving in.ulin shall be afforded
the opportunity to have their blood sugar (by capillary blood
testing) measured prior to each dose (twice per day),with a med-
ically necessary adjustment of insulin dose based on the blood
sugar result obtained at that time.High blood sugar found at
othere times shall be treated medicaslly,ineluding with an approipriate
dose and type pf insulin when medically necessaary.
    6.Diabetics inmates shall have the opportunity to have their
baseline glycated hemoglobin (KbAlC) measured as a baseline at
intake and every thgree months thereafter.If their glycolated
hemoglobin level is normal,the interval of testing can be advanced
to every 6 months.If test results are not in the target range
for that patient,the medical staff shall review maNAGEMENT TO
DETERMINE IF MODIFICATION IS NECESSARY TO IMOPROVE BLOOD SUGAR
CONTROL.Their management review shall be documented in the medical
record.
    7. Diabetic inmates who are compliant with their treatment,but
who have inadequate blood sugar control despite routine interventions
by facility professional staff,shall be referred to diabetics
specialists for consultation and management.
    R.Diabetic inmates shall have access to prompt treatment
of hypoglycemia,and shall be provided with,or permitted to keep
on their persons' ,glucose tablets and/or appropriate snacks for
use whenever they feel symptoms of hypoglycemia.The ADOC shall
stock in the medical unit injectable glucagon for emergemoy treatment
of hypoglycemia.
    9.Diabetic inmates with high blood sugar and ketosis shall
be afforded ready access to health professional staff at any
time of the day or night,and provided with urgent medical treatment
management in an attempt to prevent dehydration,metabolic acidosis,
and coma requiring hospitalization.

                                  -26-
          Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 27 of 37
         D.  EYE EXAMS
         tO. Diabetic inmates shall be afforded the opportunity to
     receive an annual dilated retinal examination by an ophthalmol-
     ogist who is knowledgeable and experienced in the screening for
     diabetic retinopathy,cataracts,and glaucoma.Diabetic inmates
     found to be suffering from complications of retinopathy,cataracts,and
     glaucoma shall be referred for timely treatment to an ophthal-
     mologist.

           E. FOOT EXAMS
           11. Diabetic inmates shall receive a medically appropriate
      foot exam with monofilament in accoordance with ADA standards
      initially and as part of a regularly scheduled and formal chronic
      care clinic.Diabetic inmates shall be provided appropriate footwear
      (i.e.shoes that fit and which are able to protect their feet
      from injury) by the ADOC,including special orthopedic footwear
      prescribed by a physician or nurse practitioner.Foot disorders
      shall be treated with timely referral for necessary specialty
      care,and approriate follow-up by the facilities professional
      staff.Nursing procedures ordered by medical providers shall be
      provided on a schedule and frequency as ordered/
           F. TESTING AND TREATMENT FOR KIDNEY DISEASE
[Pg.l 2:03cv390*50'Page 2/12 though pg.5 '2:03cv390#50 pg.6/12 incorporated)
          12. Diabetic inmates shall have their urine protein tested
      ahnaally eith a microalbumin test,unless the test has been positive
     and they are medicated with an ACE inhibotor.Diabetic inmates
     with proteinuria,or other signs of kidney disease shall recieve
     medically appropriate treatment,including ACE inlibitors,when
     medically indicated.
          G. TESTING AND TREATMENMT FOR HEART DISEASE
          13. Diabetic inmates shall have the opportunity to have their
      fasting lipid levels tested in accordance with ADA and National
      Education Project Standards.Persons with high lipid levels shall
      be treated with appropiate medicine,including statins.Diabetic
      inmates with high blood pressure,dyslipidemia,and arterial obstruction
      shall be treated in accordance with ADA Standards for those diseases.
         H.  DENTAL CARE
         1•. Diabetic inmates shal be afforded the opportunity to
     have a cltaning by a dental practitioner at least once per year.More
     frequent cleanings shall be provided as medically needed to maintain
     healthy gums in some patients,and quadrant scaling with hand
     tools shall be provided as needed to treat established gum disorders.
                                    -27-
    Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 28 of 37

    I. PREVENTATIVE AND CHRONIC CARE
    15. Insulin-depebdent diabetic shall be offered immunization
against influenza annually (unless the serum is generally unavailable).Insu
Insulin-dependent diabetics shall be offered immunization against
pneumoccus once and then repeated after age 64 if more than five
years have passed since the first one.
    16. Diabetic inmates shall he offered a full physical examination
by a physician/nurse practioner annually,and shall be enrolled
in a regularly scheduled chronic [2:03cv 390 #50 Page 7/12)-
disease clinic staffed by professionals with trqaining and expertise
in management of diabetics and which follows detailed written
protocols for routine assessment and care.Diabetic inmates with
poor coptrol of their blood sugar should be seen more often,as
medicsally [medically], to improve their clinical control.The
frequency of visits shall be as frequent as necessary for appropriate
medical management of the inmate,buit no less frequently than
qwarterly.
    17. Diabetic inmates with numbness,pain,indigestion,dizziness,or
other sympto6s related to patients with nerve damage shall be
offered necessary treatment and when medically necessary,referral
to approppriate specialists.
    J. DIET AND EXERCISE
    18. All general population inmates with diabetes shall be
afforded an opportuinity for daily large muscle exercise of approximately
a one-hour duration.Inmates in segregation shall be afforded
an opportunity for daily large muscle exercise of approximately
forty-five minutes duration.
    19. The current ADOC menus for diabetic inmates,"Consistent
Carbohydrate Diet :""and "1800 Calorie Diet," will be revised
to be in accordance with the most current standards for diabetic
diets.These standards are included in the Americvan Diabeties
association's Evidence-PVased Nutritj.('ln Princinles and recomendations
for the treatment and preventions of diabetices and diabetes-
related Complications,the American Dietetic Association
Manual of Clinical Diabetics,and the 2003
 Exchange Lists for Meal Plabning Diet/nutrient intake as
referenced in these standards include :
a.Less than 10% derived from saturated fats.
      b.Less than 300 mg dietary cholesterol per day


                               -28-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 29 of 37


    c.    Nutrient distribution 50% carbohydrates,20% protein,
and 30 % fat.
    d.    Avoiding fructose as an added sweetener.
    20.   The ADOC will include at least two fruit servings per
day.The ter• "fruit" is defined as fresh fruit,canned fruit (water-
packed,juice-packed,rinsed or artificially sweetened),or one-
half cup of 100% fruit juice.
    21.   The menueds will be revised to ensure that the carbohydrate
content of meats and snacks is consistent from day to day.(The
carbohydrate content of each breakfast may be different from
the carbohydrate content of each lunch,dinner and snack,but the
carbohydrate content of each type of meal will be consistent
foom day to day.
    22.   The commisary shall offer diabetic items for purchase
by iunmates such as sugar substitutes and sugar-free snacks.The
commisary shall also sell instant glucose tablets for inmates
who suffer from hypoglycemia.
    23.   When medically necessary,the ADOC shall provide diabetics
inmates with individually-prescrt•ed diabetic meals,as ordered
by a phyusician or nurse practioner.
    24.   Diabetic inmates shall be provided meals and snacks
during any trips putside of the facility,consistent with any
special diabetic •eals prescribed for the inmate within ADOC.
    25.    Inmates who are housed at work-release centers may
eat meals outside of ADOC facilities.Any such meqals shall not
be governed by the provisions listed in paragraphs 19-24,above.
    K.    EDUCATION
                    8    2:03cv390 #50    Page 9/12



                                 -29-
     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 30 of 37

     26.   The ADOC shall provide twice-yearly educational and
 nutritional classes for diabetic inmates.Such education shall
 be given by a knowledgeable diabeties educator and may be offered
individually or to a group of diabetic inmates.
    27.    The ADOC shal;l make available and distribute to inmates
printed self-care materials,including printed materials created
by the ADA. If the supply of such materials is exhausted,it shall
be refilled as soon as possible.
    28.    ADOC security staff shall be trained to recognize and
trat hypoglycemia ,and to recognize the symptoms and signs of
other serious metabolic decompensation,and to refer the inmate
for appropriate care.The medical unit shall stock,and appropriate
staff shall be trained to administer,glucagons.
    L.     TIMING
29: @(.    Absent any unforeseen delays that are outside the control
of the ADOC, the Defendant agrees to impiement the new diabetes
policies and procedures by November 6.2003. Training of medical
and correctional staff in the recognition of emergent diabetic
situations shall be completed byDec.31,2003.
      m.   CONSULTING AND REPORTING
    30.    The contract ,monitor who is employed to ••nitor the
conract between ther ADOC and the contract medical provider shall
monitor this agreement to ensure compliance.The contract monitor
shall not be an ADOC employee.
    31.    For a two year period beginning on Dec.1,2003,and ending
on December 1,2005,the contract monmitor will report to plaintiff's
counsel his or her evaluation of the ADOC and contract provider's
compliance with the terms of this agreement.This report shall
include :(1) the monthly monitor reportsjincluding the data upon
which    (--0   2:03CV390 #50 pAGE 10/12 --
    THE REPORTS RELY;(2) DEFICIENCIES FOUND TO EXIST BY THE CONTRACT
MONITOR AND ANY RECOMMENDATION MADE BY THE CONTRACT MONITOR TO
CORRECT THESE DEFICIENCIESL;(3)_ The contract medical provider's
written response to any cited deficiencies and details of any
corrective actions that will be taken:(4) any notice by the         ADOC
that the contract medical provider has failed to perform adeQuate
corrective actions or is in default of i•s contractual obligations;



                                  -30-
          Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 31 of 37



and (5) any other documents reflecting any evaluation by any entity
of the care provided to inmates with diabetes.
     32.     The contract monitor's reports and any documents reviewed
or information obtained during the monitoring period may be used
by either party in an action to enforce the Settlement Agreeme••
in court or in any new action brought by the plaintiffs. Otherwise
any report by the contract monitor shall remain confidrential.
     N.      DISCLAIMER OF LIABILITY
     33.     The plaintiffs and DEfendant expressly acknowledge and
agree that this Settlement Agreement does not constitute an admission
of liabilkity by the efendant or the ADOC.


0.   ENFORSEMENT OF SETTLEMENT AGREEMENT
     34.     This settlement agreement is not a consent decree,and
is not enforceable in federal court.I .. n the event of non-complliance
with any of the terms in this Settlement Agreement,the plaintiffs
may only enforce the Setrtlement Agreement in state court,pursuant
to 18 U.S.C. § 3626(C)(I)(B)
     35.     The plaintiffs are not precluded from bringing a new
action in federal court in the event of non-compoliance with the
terms of this Settlement Agreement.In the event that Plaintiff's
current counsel bring suit on any of the issues presented in this
action before ](--10        2@.03cv390 #50     Page 11/12    )--
December 1,2005 (the end of the consulting and reporting period),
the newly filed action will be considered a related case.All
discovery that has been exchanged to date will be deemed to be
part of discovery in any such new action.All documents provided
to the contract monitor and all contract monitor reports that
were written pursuant to para.27 will be admissible in any such
new action.
                                       -31-
          Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 32 of 37

P.   DISMISSAL
             36.   If the Court approves this settlement Agreement,the
current case will be dismissed wthout prejudice from federal court.
q.   NAMED PLAINTIFF'S RIGHT TO BRING SEPARTATE DAMAGE ACTIONS
             37.   This lawsuit was brought for injunctive relief only.
The efendant agrees that the settlement of this lawsuit does not
create the defense of res judicata or collateral estoppel as to
any damage claims brought by any of the named Plaintiffs, and
the Defendant agrees        not to raise such defenses as to any claim
for damages brought by any of tyhe named Plaintiffs.
     R:      Plaintiff David Scott Frost is a dependant diasbetic
inroatye currently incarcerated at Limestone Correctional Facility.He
is approximately 48 years oold,diagnosed with diabetes,S-9 years
ago around the age of 42.Although he was diagnosed with diabetes,when
he entered Kilby Prison , officer's ignored Frost's pleas,statmenet's
that he was a diabetic,then he was denied numnerous times as he
continuously attempted to tell the correctional officer's that
he was a diabetic and tha he was suffering,needed his medication's,snacks,
he was not put on the diabetic chronic care list.Dr.Jeffery Long
of Haleyville al. & Dr.Jerry Harrisoi also of Haleyville Alabama
prescribed •edications for Frost' treatement.When and throiughout
the days David Scott Frost was taken,delivered to Kilby OP prison
he has been denied adequate access to                 medical care. Frost finnaly
got yhrough to medical care Dec.30 2019,and the Physician/or nurse,after
testing      stated his sugar was 120 and                told frost to keep doing
what he is doing, and sent Mr.Frost back to his unit. As descibed
above and herein,patients with diabetes have special primary care
needs that must be provfided rpotinely to maintain health and
preven• disease.PRimary care if,is deficient in the ADOC due to
grossly inadeqvate clinical evaluation,preventive care,and followup.
These deficiencies result from the lack of an orderly organized
        ,.                     -32-    ---   J   --   -~-.a..~--.L   ~L   ___ ..f--..1 _ _ _ _ _ __s   -------
systerit or    c~fre   ana 1no1 rrlrret'ft or 1rtcom.,..ten't   pnys~c:~ans    8no nurses.
      Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 33 of 37

system of care and indifferent or incompetent physicians and nurses.

    S.        The defendants deliberate indifference to the serious
medical needs of Alabama inmates with diabetes violates the plaint-
iffs rights under the Eighth and Fourteenth Amendemnt to the United
States Constitution,as enforced through 42 U.B.C.§ 1983 ,
    T.        Sections !.through S incorporated"supra":Frost is a prisoner
with a disability in the custody of the Alabama Department of
corrections ,and Commissioner Jefferson Dunn who violates Title
II of the Americans with Disabilities ACT (ADA),codified at 42
u.s.c.§ 12131 et seq.,and § 504 of the Rehabilitation Act of 1973,codified
at 29 U.S.C.§ 794. ;claims of discrimination on the basis of and
non-compliance          and non-accomodation of physical disabilities,eigbtb
Amendment violations, and             discrimination on the basis of and
non-accommodation of mental disabilities. State prisons fall squarely
within the statutory definition of public entity and Title II
therefore       "unmistakably includes State prisons and prisoners
within its coverage.Pa.Dep't of Corr.v.Yeskey,524 U.S.206,209-
10 (1998).Moreover,the ADA applies to all of the                   11
                                                                        many recreational
'activities,'medical 'services              educational and vocation programs
offered by prisons id.at 210;see also Bircoll v. Miami-Dade Cnty.,480
F.3d 1072,1081 (11th cir.2007),and to such basic necessities of
life as use of toilets,sbowers,sinks.See Schmidt v.Odell,64 F.Supp.2d
101491032-33 (D.Kan.99)(Brown,J.).
    U.        Plaintiff David Scott Frost bas filed numerous complaint's,
request's, the respoonses he received were wholly inadequate.
The deliberate indifference to the serious medical needs of David
Scott Frost violated plaintiff's rights under the Due Procdess
Clause,the Eighth and Fourteenth amendments to the United States
Constitution,as enforced through 42 U.S.C.§ 1983.


                                           -33-
      Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 34 of 37
     V.     And wherefor,plaintiff prays that this Honorable Court
grant the above and following relief:
1:   Declare that the acts and omissions of the defendant's wityh
regard to denial of medical care violate the due Process clause,Amend•ent
8 and Fourteen of the United States Coistitution;
2:   Enter injuction requiring the defendant's,his/her agent's,employees,and
all persons acting in concert with them to cease their unconstitutional
practices;
3:   Award to the plaintiff David ScottFrost 1 Million Dollar's
cost's against each defendant established herein,and cost's and
;
4:   Grant plaintiff such other relief as he is entitled,as the
Court deems necessary and just.
5:   Alabama Department of Corrections/Limestone Coprrectional
Facility is in contempt of its ADA Mental Health Settlement Case
2:14-cv-00601-MHT-TFM     SETTLEMENT AGREEMENT CONCERNING MENTAL
HEALTH CLAIMS ARISING UNDER THE AMERICANS WITH DISABILITIES ACT
AND § 504    OF THE REHABILITATION ACT OF 1973
     6:It is settled that in a pro se § 1983 context.A Complqaint
should not be dismissed for failure to state a claim,unless the
plaintiff can prove no set of facts and that would entitle him
to relief on tbe merits.''McMilliam v.Johnson 878 Fed.Supp.1473
(M.D.Ala.95):Smith v.Wecster 145 F.3d 1231 (C.A.11 1992):Davis
V.Bryan 810 F.2d 42,45 (2d cir.1987):
     7:     Plaintiff established and states a claim suffcicntly,in
the elements of a § 1983 actton;That:
            (i): The conduct he complains of was committed by a person
acting under color of state law,and (ii) That this conduct deprived
hiom of a right,privilege,or immunity secured by the Constitution
or laws of the United States.Parratt v.Taylor 451 U.S.527,535, 101
S.Ct.1908,1912-1913,68 L.ed.2d 420 (1981):
                                 -34-
         Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 35 of 37




    8:      The rules provide that responses and objections for production
of documents,interrogatories are to be served within 30 days."Fed/RCiv.Pro.34
(b).The request unless the Courts grants a shorter or longer time,
The defendants,however have not responded to plaintiff's requests,without
obtaining or even seeking permission from the court,or agr•ement
from the plaintiff for this delay. It is well settled in Federal
Practice that discovery objections are qai•ed if a party fails
to object o interrogatories.See Fed.R.Civ.Pro. 26(a)(1);26(g)(2)(C):
Fed.R.Evid.501.Fed.R.Civ.Pro.37(A)(#).This waiver is enforced
even if the objections are based on a claim of privilege.Mary
and Kelly,Hart and Halman P.C.929 F.2d 8,12 (1st cir.91):
    Shown above and in the next several points,the discovery sought
is not only proper but is bighly appropriate and felevant.
    Plaintiff DAvid Scott Frost sent the following interrogatories,production
of documents requests to :(i[];Kilby Correctional Facility,Warden,Receiving,P
Processing P.O.Box 150 Mt.Meigs Ala. 36057         "7.0ct.2019.
    [ii]:        To:Anita Scott Circuit Court Clerk FRanklin County
P.O.Box 160 Russelville Al, 35653         "8.0ct.2019:
    (iii):       To:[ADOC] Central Records Alcornelia Terry P.O.Bot
301501   Mont.Al., 36130-1501     "10 Sept. 2019.
    9:      The discoveryt sought is relevant to the claims and defenses
in the case.See Fed.R.Civ.Pro. permits discovery of matters relevant
to the discovery of admissible evidence.In ths discovery stages,relevance
is construed broadly to encompass any matter that bears on or
the reasonably could lead to other matter that could bear on,any
issue that is or may be in the case.Openheiner Fund V.Sanders
437 U.S.340,351,98 S.C.t 2380 (1978)(footnote omitted):Weiss v.Amoco
Cpo. 142 F.R.D.311,315 (S.D.Iowa (1992)):


                                   -35-
          Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 36 of 37
    10;Each item sought by plaintiff is relevant to the past mistratment
of Mr.Frost by defendasnt's occurence ibncident's.Ancata v.Prison
Health Services Inc.769 F.2d 700 (11th cir.1985):United States
v.Gold 743 F.2d 800,822-23 (11th cir.1984):Landcaster v.Monroe
116 F.3d 1419,1425 (11th cir.1987):McElligott v.Foley 182 F.3d 1248,1255

  (11th     Cir.99):Saunders v.Catham County Board of Corrections 728
  F.2d 1367,1368 <•1th cir.1984):
      In assessing the constitutionality of a particular delay courts
  will consider the reason for the delay and the nature o'f the
  delay,nature of the need.McElligott v.Foley 182 F.3d 1248,1255
  (11th cir.99): Washington v.Dugger 860 F.,2d 1018,1021 (11th cir.88)(delay
  providing treatments that eliminated pain and suffering at least
  temporarily could violate tbt constitution):Frett v.Government
  of Virgin Islands 839 F.2d 968,978-79 (3d cir.88)(upholding $200,000
  verdict where prison officials knew that inmate Posed a serious
  danger to guards and inmates but nevertheless returned him to
  general prison population where perfectly foreseable harm occurred):Haley
  v.Gross 86 F.3d 630,642-43 (7th cir.96)(affirming jury verdict
  of 1.65 million for plaintoiff):               ~ ~

          Respectfully submitted :      ,~~~
                               Pro Se: AIS#:307324 28      u.s.c.§   1746
            LimestoneCorrectional Facility 28779 Nick Davis Road
  cHarvest Alabama 35749: K.36.
                                       OF MAILING SERVICE
  Delivered to prison                                  this t! '31 Dec.2019
  David Scott Frost:
                         --~~~~~------~~--------

                                 28   u.s.c.§   1746
•                     Case 6:19-cv-01319-LCB-SGC Document 18 Filed 01/09/20 Page 37 of 37
                                                                        i                                                                      'j
                                                                                                                                            ,,.;·


     C~RIZON                                                                              Alabama Inmate Grievance
      -----                     HEALTH·~   -----._


     1 ....../ . : ' ]            Medical Grievance                                           D                Medical Grievance Appeal
        Check the appropriate above box which identifies the type of grievance you are filing. Be
        aware that you may not check the appeal box if you have not previously submitted a
        grievance for the same issue.

    j),tE··~>~: .~·~~;. ~~ / "".                                                                                        f ..'/.·,
                                                                                                                          ~   _l   .~   t
                                                                                                                                              ~}
                                                                                                                                                         ;,;_- .<~j .. /fl
        NAME                                                                AIS#                                      UNIT                               DATE


       PART A---Inmate Grievance




                                                               ')
                                                               '   .   ~·

                                                                   ' I ' l·\n-',.-f·I   r, .. , .
                            '                      J
                                ,,;·         •i


                                                       1   i                    (/'

                                                                                         '                                                          ·/

                                                                                                                                                              ;
                                                                                                                                                                  )
                '("i:tL
                  '
                     \J
                       '    !
                                           .t'    /.

                      \..


            '




       If you wish to appeal a grievance response y()u may file a Grievance Appeal. Return the completed form to the
       attention of the Health Service Administrator/au may pi~~, the form. in the sick call request box or give it to the
       segregation sick c,all nurse on rounds.      ~             .' .,

       MEDICAL ADMINISTRATOR USE ONLY:
       ~·Medical      D Dental    D Mental Health                                               D   Other

       QJ                   I    Quality of Onsite Care                                        D    VI       Timeliness of Specialty Care

       D                    II Quality of Specialty Care                                       D    VII Medication Issues

       D                    Ill Access to On site Care                                         D    VIII Treatment and Testing Issues
                                                                                                        ·•
       D                    IV Access to Specialty Care                                        D    IX       Care Staff Conduct

       D                V Timeliness of Onsite Care                                            D    X        Other


       CP7147AL-Inmate Grievance                                                                                              Original Medical File- Yellow to Patient
       Issued 9/2014
